internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-119982-98 date date re legend bank bank trust c decedent spouse state state year year year this is in response to your authorized representative’s letter dated date in which a ruling was requested on the qualification of trust as exempt from the generation-skipping_transfer_tax after the individual trustee’s exercise of a power to replace the corporate trustee according to the facts submitted decedent died testate in year under the terms of section of decedent’s will a_trust was established for the benefit of decedent’s spouse spouse died in year the trust was then divided pursuant to the terms of article of decedent’s will into three separate trusts one each for the benefit of decedent’s two daughters and one for the benefit of the children of decedent’s deceased son c is the primary beneficiary and c and her issue are the income beneficiaries of the trust which is the subject of this ruling_request c is the individual trustee and bank is the corporate trustee of trust the trustees of trust may distribute all or any part of the income to the primary beneficiary or her issue in such amounts as the corporate trustee in its sole discretion shall determine or in the sole discretion of the corporate trustee the trustees may accumulate all or part of the income of the trust and at the end of the year add the income to corpus the distribution of income need not be in equal shares in the discretion of the corporate trustee the trustees may distribute income or any part thereof to any one or more of the income beneficiaries with or without making any distribution to the others the trustees are also authorized in the sole discretion of the corporate trustee to distribute corpus to any income_beneficiary for his or her proper health maintenance education and support in the manner of living to which he or she is accustomed in addition the trustees are authorized to distribute to the primary beneficiary so much of the corpus as she may request in writing in an amount not to exceed dollar_figure or percent of the trust corpus in any calendar_year pursuant to section of decedent’s will trust will terminate at the earlier of a years after the death of the last to survive of any issue of decedent who was living at the time of his death or b upon the death of the primary beneficiary without surviving issue or c upon the death of the last of the issue of the primary beneficiary to die after the death of the primary beneficiary if the primary beneficiary dies before the end of the period specified in section a leaving issue surviving the trustees are to divide the trust into separate equal trusts one for each surviving child of the primary beneficiary and one for the issue of each deceased child of the primary beneficiary if the trust terminates pursuant to section a the trust property then remaining is to be distributed to the issue of the primary beneficiary living at the termination of the trust per stirpes if the trust terminates by reason of either section b or c the trust assets are to be distributed to the living issue of decedent per stirpes or to another trust created under decedent’s will that is still in existence of which such issue is an income_beneficiary if decedent has no issue at the time of the termination of the trust the trust estate is to be distributed to a charitable fund or if the charitable fund is not in existence to charity under section d of decedent’s will the primary beneficiary has the right to remove the corporate trustee and to appoint in its place any trust company bank or national banking association having its principal_place_of_business in the state in which the primary beneficiary is then residing and having the largest or second largest amount of trust funds in such state administered by its trust department section provides that the situs of the trust shall be deemed to be at the principal office of the corporate trustee the trust is to be governed by the laws of the state of situs and is to be administered in accordance with the laws of such state a change in the corporate trustee will effect a change in the situs of the trust unless the principal office of the successor corporate trustee is at the same place as that of the corporate trustee which resigned or was removed c has resided in state since year c proposes to exercise her power under article d to replace bank of state with bank of state as the corporate trustee the primary reason for the proposed change is due to c’s geographic proximity as a co-trustee to bank a ruling is requested that the replacement of bank with bank of state as the successor corporate trustee pursuant to the exercise of c’s power under article d which will cause a change in the situs and a change in the applicable law governing the trust from state to state will not affect the current grandfathered or exempt status of the trust and neither distributions from the trust nor the termination of the trust will be subject_to the generation-skipping_transfer_tax imposed by sec_2601 sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides in essence that a taxable_termination occurs when an interest in a_trust terminates such as by death and thereafter only skip persons have an interest in the trust property sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor the trust in this case is a generation-skipping_trust because the trust provides for distributions to persons that are two or more generations below the decedent’s generation thus unless the trust is excepted from the generation-skipping_transfer_tax provisions by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the trust would be subject_to the generation-skipping_transfer_tax section b a of the act and sec_26_2601-1 of the regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added the trust in this case is a continuation of a_trust which was irrevocable prior to date it is represented that no additions constructive or otherwise were made to the original trust or to the trust at issue since date a modification of a generation-skipping_trust that is otherwise exempt under the act and the regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust c as the primary beneficiary of the trust proposes to exercise her power under section d of decedent’s will to remove the corporate trustee and to appoint in its place bank of state as a result of this action under section the situs of the trust will be deemed to be at the principal office of bank and the trust will be governed by the laws of state and will be administered in accordance with the laws of state c’s power to replace the corporate trustee is a power given to her under the terms of decedent’s will the fact that the change will result in a change in the situs and the applicable law governing the trust from state to state is a change that occurs pursuant to the terms of decedent’s will therefore the proposed modifications do not confer additional powers or beneficial interests upon any current or new trustee or upon any of the trust beneficiaries moreover these modifications will not create any additional generation-skipping transfers or increase the amount of any generation-skipping transfers based on the facts submitted and the representations made we conclude that upon the replacement of the corporate trustee by c in her capacity as primary beneficiary and the resulting change in the situs and applicable law of the trust the trust will continue to be exempt from the generation-skipping_transfer_tax provided there are no additions constructive or otherwise to the trust neither distributions from nor the termination of the trust will be subject_to the generation-skipping_transfer_tax under sec_2601 except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours passthroughs and special assistant chief_counsel industries katherine a mellody assistant to the branch chief branch by enclosure copy for sec_6110 purpose
